Citation Nr: 1509243	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include residuals of a right ankle fracture and residuals of an Achilles tendon rupture.

2.  Entitlement to service connection for hallux valgus of the right foot. 

3.  Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to December 1969, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In June 2014, these matters were remanded for additional development.


FINDINGS OF FACT

1.  Any ankle injury in service resolved with no residual disability at the time of separation, and the preponderance of the evidence fails to establish that the Veteran's current right ankle disability is etiologically related to his service, to include any in-service injury.  

2.  The Veteran's right Achilles tendon rupture did not occur in service and is otherwise unrelated to any disease, injury, or event during service.

3.  The Veteran's hallux valgus of the right foot did not manifest during active military service and is not otherwise related to a disease, injury, or event during service.

4.  The Veteran's left knee disability did not manifest during active military service, is not otherwise related to a disease, injury, or event during service, and is not proximately due to, the result of, or aggravated by a service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability, to include residuals of a right ankle fracture and residuals of an Achilles tendon rupture, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for hallux valgus of the right foot have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January and March 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.   He has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not alleged any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  Pursuant to the Board's June 2014 remand, additional VA treatment records were secured and associated with the record.  The RO also received verification from the Social Security Administration that the Veteran's social security records have been destroyed.  The Board finds that the RO's actions have substantially complied with the June 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the RO arranged for a VA foot examination in April 2011.  The Board finds that this report of examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

The RO did not arrange for a VA examination/opinion as to the claim of service connection for a left knee disability decided herein.  The Board has considered whether an examination is necessary.  Absent any evidence suggesting that the Veteran's left knee disability is related to service or to a service-connected disability, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in January 2014, the undersigned explained what was needed to substantiate the claims of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Service Connection for a Right Foot Disability

The Veteran alleges that he injured his right ankle in service after a plane crash.  His STRs support this assertion. An October 1967 treatment record notes that he fractured his right medial malleolus after an aircraft accident.  He was initially placed in a walking cast.  

According to a January 1968 STR, the Veteran's right ankle was x-rayed in December 1967.  An area of ossification adjacent to the scaphoid was noted.  This was felt to be an accessory center of ossification and not related to any trauma.  No abnormality was identified.  A June 1968 STR noted a chip fracture of the right medial malleolus, which was considered to be asymptomatic, well-healed, and non-disqualifying.  The Veteran was considered physically qualified for air and sea duty and foreign service.   A November 1969 STR noted minimal ankle swelling; he was discharged to duty.

Following his period of active service, a private treatment record shows that the Veteran sustained an acute rupture of the right heel cord in August 1975 while running at full speed.  During his 2014 hearing, he testified that his right Achilles tendon "snapped" when he was playing catch with his son which required surgery to repair.  Thereafter, in October 1975, he requested a diagnosis and prognosis for Naval Reserves retention purposes.  He submitted the private treatment record to the naval physicians.  A November 1975 treatment record noted that he could return to full duties.

The Veteran's feet were considered clinically normal on several annual reports of medical history: April 1969, June 1971, July 1974, March 1976, April 1977, and March 1978.  Additionally, he reported excellent health on June 1971, March 1976, April 1977, and March 1978 annual reports of medical history; he reported good health in October 1975.

On April 2011 VA foot examination, the examiner noted the Veteran's initial in-service right ankle injury following a plane crash.  The examiner further noted that there were no STRs indicating any ongoing or chronic right foot condition after this injury and that the Veteran himself indicated that his health was "excellent" from 1969 to 1977 with no complaints of right foot or right ankle pain.  During the examination, the Veteran reported rupturing his right Achilles tendon while running at high speed while playing catch with his son.  His tendon was repaired and he was placed in a hard cast for at least six weeks.  He reported that he "healed well and was able to return to his usual jogging without difficulty."

On physical examination, the examiner noted no obvious deformity of the right ankle compared to the left; a well-healed vertical scar on the Achilles tendon was noted.   X-rays of the right ankle showed a small plantar calcaneal spur and calcifications in the region of the Achilles tendon, likely related to the provided history of the prior rupture and repair.  X-rays also showed moderate irregularity of the tip of the medial malleolus, potentially related to remote traumatic change, but nonspecific.  The examiner opined that the Veteran's current right ankle condition is less likely related to his right ankle injury in service as there was no correlation between the two since his in-service foot fracture completely healed with no evidence of a fracture deformity evident on x-ray.  The examiner further opined that the Veteran's right Achilles tendon rupture was less likely related to service as it was an isolated injury that occurred postservice while the Veteran was running at high speed with his son.

During his January 2014 hearing, the Veteran reported that he "always kind of had a foot problem" over the years and that it seemed like his foot problems "would come and go."  See Transcript, p. 7.  He also testified that his right Achilles tendon snapped after playing catch with his son.  Surgery was performed and he was placed in a full leg cast.  Since then, he has been living with his "on and off" foot problems.  Id. at p. 8.  In his substantive appeal, he stated his belief that his right Achilles tendon was damaged in the plane crash but that it was not severed at that time.

In a January 2014 statement, the Veteran's ex-wife stated that she observed the Veteran using ankle wraps "many times" due to the pain in his right foot.

A January 2014 VA treatment record notes that the Veteran had a right ankle Achilles surgery over 20 years ago.  He denied attempting any other treatment modalities aside from wearing generic inserts for his right forefoot pain.  January 2014 x-rays show tiny calcifications projecting into the Achilles tendon, which was "likely calcific tendinitis."  Right ankle equinus was diagnosed. He was given powerstep orthoses and was instructed to return to the clinic as needed if pain persisted for possible custom orthoses.

According to January 2014 correspondence from the Veteran's treating physician, the Veteran sought a nexus opinion relating his right foot disability to service.  His physician relayed that he could not say with any certainty that any of the Veteran's foot ailments are related to his service and that such would be "totally 'hearsay' (sic) at this point."   The physician cited to the April 2011 VA examination and stated that he could not write a statement based on the same information the VA examiner used to arrive at a different conclusion.


Right Ankle 

The Veteran has a right foot disability as evidenced by a right ankle tendinitis and equinus noted in 2014 medical records.  It is also not in dispute that he injured his right ankle following an in-service plane crash.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and the in-service injury.

After taking into account the Veteran's statements and the medical evidence of record, the preponderance of the evidence is against finding a relationship between his current right ankle condition and his active military service.  Although there is documentation of an in-service injury, the 2011 examiner determined that this injury resolved.  The examiner found that his in-service foot fracture completely healed with no evidence of a fracture deformity evident on x-ray; subsequent STRs did not indicate an ongoing or chronic foot condition; and multiple medical records after service noted "excellent health" with no complaints of right foot or ankle pain.  In fact, the Veteran himself indicated that his health was "excellent" and denied any foot trouble in several reports of medical history subsequent to the injury.  Furthermore, the VA examiner clearly opined that the Veteran did not have an ankle condition related to his service, and his own treating VA physician was unable and unwilling to relate his ankle disability to service. 

The only evidence indicating a relationship exists between the Veteran's current right ankle condition and his military service is his own lay opinion.  The Veteran's own statements relating his right ankle condition to his service-connected injury are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the relationship of a right ankle disorder to an injury in service, falls outside the realm of common knowledge of a lay person, particularly as this case involves an intercurrent, post-service injury (tendon rupture) in the same anatomical region.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing the etiology of right ankle disorders in such circumstances requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology. 

Right Achilles Tendon Rupture

It is also not in dispute that the Veteran has a right foot disability as evidenced by tiny calcifications in the region of the Achilles tendon.  The Board acknowledges the Veteran's belief that his right Achilles tendon was damaged in the in-service plane crash (although not severed).  Although lay persons are competent to provide opinions on some medical issues, the specific issue here, whether an Achilles tendon was partially damaged in an in service accident, falls outside the realm of common knowledge of a lay person, particularly as this case involves an intercurrent, post-service injury (tendon rupture) in the same anatomical region.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing the etiology of right ankle disorders in such circumstances requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  As such, the Veteran's own statements relating his right Achilles tendon rupture to his service-connected injury are not competent evidence.   

The competent medical evidence shows that there is no relationship between his current right ankle condition and his active military service.  Although there is documentation of an in-service injury, the 2011 examiner determined that this injury resolved.  It is undisputed that the Veteran's Achilles tendon was ruptured after service while playing with his son.  After taking into consideration the Veteran's statements and the medical evidence of record, the Board finds that the preponderance of the evidence is against a relationship between the residuals of his right Achilles tendon tear and his active military service.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a right foot disability, to include residuals of a right ankle fracture and residuals of an Achilles tendon rupture, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hallux Valgus, Right Foot

Hallux valgus was not manifested in service.  The Veteran's STRs are silent for any complaint, finding, treatment, or diagnosis relating to hallux valgus.  His feet were considered clinically normal on eleven reports of medical examination from November 1963 to March 1978.  Additionally, he denied any foot trouble on any reports of medical history from June 1971 to March 1978. 

On April 2011 VA foot examination, x-rays showed a moderate hallux valgus of the right foot. The examiner noted that there were no clinical symptoms or evidence of instability.  He opined that the right hallux valgus is less likely than not caused by or the result of an in-service injury  because there is no correlation between the Veteran's current right foot condition and his right foot injury in service since his in-service injury completely resolved prior to separation from service.

A January 2014 x-ray revealed a less pronounced mild right bunion.  The Veteran's VA treatment records do not show any type of treatment for his right hallux valgus.  Nor did the Veteran testify during his January 2014 hearing as to onset of such.

In light of the foregoing, the Board finds that there is nothing in the record that establishes a relationship between the Veteran's hallux valgus of the right foot and his active military service.  His STRs are silent for complaints of or treatment for hallux valgus.  Furthermore, the VA examiner clearly opined that such was not related to his service.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for hallux valgus of the right foot is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disability

It is not in dispute that the Veteran receives treatment for, and has a diagnosis of, left knee osteoarthritis.  What he must still show to establish service connection for such is that it is either directly related to his service, or may be presumed to have been incurred in service, or that it was caused or aggravated by a service-connected disability.  The Veteran's STRs are silent for complaints, findings, treatment or diagnosis related to a left knee disability. Consequently, service connection for a left knee disability on the basis that such disability became manifest in service and persisted is not warranted.  As there is also no competent evidence that his left knee disability was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. §§ 1112, 1137 chronic disease presumptions (for arthritis).  Notably, the Veteran does not argue that his left knee disability is directly related to his service.  He further testified that he had not "had any specific injuries to the left knee."  He surmised that it may have been "an imbalance" that "might have caused the left knee to start deteriorating."

In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).  While the Veteran may be competent to describe symptoms such as knee pain, the STRs lack documentation of manifestations sufficient to identify the claimed disability or to establish chronicity in service and continuity since.  The Veteran does not contend, and the evidence does not show continuity of symptomatology since service.  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his left knee disability is due to the right ankle injury he sustained in service.  However, secondary service connection cannot be granted because, as discussed above, the Veteran is not service-connected for a right ankle disability.  38 C.F.R. § 3.310.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a left knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right foot disability, to include residuals of a right ankle fracture and residuals of an Achilles tendon rupture, is denied.

Entitlement to service connection for hallux valgus of the right foot is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


